                                           1
                                           2
                                           3
                                           4
                                           5
                                           6
                                           7
                                           8
                                                                      UNITED STATES DISTRICT COURT
                                           9
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                      10
                                                                                SAN JOSE DIVISION
7522 N. Colonial Avenue, Suite 100




                                      11
                                                                                              ***
     Fresno, California 93711
     POWELL SLATER, LLP




                                      12
                                                OMNI FINANCIAL, LLC, a California                  )     Case No. 5-19-cv-00031-BLF
                                      13        limited liability company,                         )
                                                                                                   )
                                     723




                                      14                                    Plaintiff,             )     JUDGMENT PURSUANT TO
                                                                                                   )     STIPULATION AND ORDER
                                      15                     vs.                                   )
                                                                                                   )
                                      16                                                           )
                                                GLOBAL PETROLEUM, LLC, a                           )     [Cal. Code Civ. Pro. §664.6]
                                                Minnesota limited liability company;               )
                                      17        SUZETTE JEREZ, aka SUZETTE JEREZ-                  )
                                                NEAL, an individual; EDWARD FORTE,                 )
                                      18        individually and as Trustee of the FORTE           )
                                                FAMILY TRUST; PRECISE                              )
                                      19        CONSTRUCTION & DISMANTLEMENT                       )
                                                SYSTEMS, INC., dba PRECISE                         )
                                      20        CONSTRUCTION, an Illinois corporation;             )
                                                and DOES 1-10, inclusive,                          )
                                      21
                                                                                                   )
                                      22                                    Defendants.            )
                                                                                                   )
                                      23                                                           )
                                      24
                                               /////
                                      25
                                               /////
                                      26
                                               /////
                                      27
                                               /////
                                      28
                                               /////

                                                                                            -1-
                                                              _______________________________________________________________
                                                                             Judgment Pursuant to Stipulation and Order
                                           1                    On the basis of the Stipulation and Order for Entry of Judgment entered into by
                                           2   and between OMNI FINANCIAL, LLC, a California limited liability company (“OMNI
                                           3   FINANCIAL”), and defendants GLOBAL PETROLEUM, LLC, a Minnesota limited liability
                                           4   company (“GLOBAL PETROLEUM”), and SUZETTE JEREZ, also known as SUZETTE
                                           5   JEREZ-NEAL, an individual (“SUZETTE JEREZ”), and good cause appearing therefore,
                                           6                    IT IS HEREBY ORDERED, ADJUDGED, AND DECREED as follows:
                                           7                    1.        Judgment is hereby entered in favor of OMNI FINANCIAL, and against
                                           8   defendants GLOBAL PETROLEUM and SUZETTE JEREZ, jointly and severally, in the sum
                                           9   of $2,500,000.00, plus attorneys’ fees and costs in the sum of $34,383.74, for a total judgment of
                                      10       $2,534,383.74;
7522 N. Colonial Avenue, Suite 100




                                      11                        2.        Upon entry of the Stipulated Judgment, interest shall accrue at the
     Fresno, California 93711
     POWELL SLATER, LLP




                                      12       statutory rate of 10.0% per annum; and
                                      13                        3.        This Court shall retain jurisdiction to enforce the terms of the Stipulation
                                     723




                                      14       and this Stipulated Judgment entered into between the parties.
                                      15
                                      16       IT IS SO ORDERED.
                                      17
                                      18       Dated: February 27, 2019.
                                                                                                                 BETH LABSON FREEMAN
                                      19                                                                         United States District Judge
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28


                                                                                                   -2-
                                                                     _______________________________________________________________
                                                                                    Judgment Pursuant to Stipulation and Order
